 


109 HRES 290 IH: Recognizing and appreciating the historical significance and the heroic human endeavor and sacrifice of the people of Crete during World War II and commending the PanCretan Association of America.
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 290 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mrs. Maloney (for herself, Mr. Bilirakis, Mr. Pallone, Mr. Payne, Mr. Foley, Ms. Norton, Ms. Watson, Mr. Crowley, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing and appreciating the historical significance and the heroic human endeavor and sacrifice of the people of Crete during World War II and commending the PanCretan Association of America. 
  
Whereas 2005 marks the 64th anniversary of the heroic Battle of Crete, which took place on the Greek island of Crete during World War II between Nazi German forces and the people of Crete assisted by the Allied armies; 
Whereas the people of Crete fought tenaciously during the Battle of Crete, delaying for two months the Nazi German invasion of Russia; 
Whereas this delay forced Nazi German forces to invade Russia in the face of the brutal Russian winter, changing the final outcome of World War II and leading to the defeat of fascism; 
Whereas many historians agree that the Battle of Crete was one of the most significant battles of World War II; 
Whereas the Battle of Crete contributed to saving the free world from Nazi German occupation, thus preserving democracy, freedom, and human dignity; 
Whereas the Cretan Resistance Movement was organized to fight the Nazi German occupation of the island of Crete; 
Whereas for 4 years, the Cretan Resistance Movement inflicted heavy casualties upon Nazi German forces, including kidnaping a heavily-guarded Nazi German General, setting an example for all of the people of Europe to follow; 
Whereas the people of Crete suffered savage reprisals for their heroic resistance when the Nazi German invaders randomly executed thousands of civilians and burned and destroyed entire communities; 
Whereas many participants in the Battle of Crete and the Cretan Resistance Movement later emigrated to the United States and became American citizens; and 
Whereas many of these citizens became members of the PanCretan Association of America, an organization comprised of Greek Americans with ancestry from the island of Crete and committed to preserving and promoting the rich culture and proud history of Crete: Now, therefore, be it 
 
That the House of Representatives— 
(1)observes the memory of the fallen heroes of the Battle of Crete; 
(2)honors the living men and women of Crete who, during World War II, fought an oppressive invader to preserve the ideals of freedom, democracy, and the pursuit of happiness; and 
(3)commends the PanCretan Association of America for preserving and promoting the history of Crete and its people. 
 
